Citation Nr: 9934014	
Decision Date: 12/06/99    Archive Date: 12/10/99

DOCKET NO.  92-24 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for chronic obstructive 
pulmonary disease. 

2. Entitlement to service connection for chronic obstructive 
pulmonary disease, claimed as secondary to radiation 
exposure.


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse





ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The appellant had active duty from August 1950 to March 1954.   

This matter was last before the Board of Veterans' Appeals 
(Board) in March 1998, on appeal from a January 1992 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Huntington, West Virginia.  In that decision, 
the RO denied the appellant's claim of service connection for 
claimed pulmonary disabilities.  In August 1996, the Board 
found that the appellant's claims were not well grounded and 
denied service connection for the claimed pulmonary 
disorders.  The appellant duly appealed to United States 
Court of Appeals for Veterans Claims (formerly, the United 
States Court of Veterans Appeals and hereafter "Court,").

Pursuant to a joint motion filed by VA and the appellant, 
this case was remanded by the Court to the Board in June 1997 
for readjudication and for further development of the 
evidence.  In turn, the Board remanded this case to the RO in 
March 1998. 

In August 1998, the RO issues a Supplemental Statement of the 
case which continued to deny the appellant's claims.  The 
appellant's claims folders were thereupon returned to the 
Board.  In May 1999, the Board referred the matter for expert 
medical opinion, which was received in June 1999.  The 
appellant's attorney was afforded opportunity to submit 
additional argument, which she did in September 1999.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2. During the appellant's military service, he was exposed to 
radiation during Operation UPSHOT-KNOTHOLE.

3. The appellant has been diagnosed as suffering from a lung 
disability, chronic obstructive pulmonary disease, that is 
not considered a radiogenic disease.

4. Competent medical evidence has not been presented linking 
the appellant's current lung disease with either radiation 
exposure or his military service.
 

CONCLUSIONS OF LAW
 
1. The claim of entitlement to service connection for chronic 
obstructive pulmonary disease is not well-grounded. 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1998).

2. The claim of entitlement to service connection for chronic 
obstructive pulmonary disease secondary to radiation 
exposure is not well-grounded.  38 U.S.C.A. § 5107(a) 
(West 1991 & Supp. 1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant requests service connection for chronic 
obstructive pulmonary disease.  Various correspondence 
submitted in support of his claim reflects three essential 
theories of entitlement:  (1) that his lung disorder was 
incurred as a result of in-service exposure to radiation and 
that the disorder should therefore be presumed to have been 
incurred in service; (2) that his lung disorder has 
continuously manifested symptoms since his discharge from 
military service and that it should therefore be service 
connection based upon its continuous symptomatology; and (3) 
that the lung disorder has been linked on a direct basis to 
some other incident of his military service.  

In the interest of clarity, the Board will initially review 
the factual and procedural background of this case.  The 
relevant law and regulations, which have been furnished to 
the appellant previously during the course of this appeal, 
will be briefly described.  Finally, the Board will analyze 
the appellant's claim and render a decision.

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record must be sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  
See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); 
Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 
38 U.S.C.A. § 7104(d)(1) (West 1991).  With this requirement 
of law, and in light of the appellant's contentions, a brief 
review of the factual and procedural record of this matter as 
found in the appellant's claims folder would be helpful to an 
understanding of the Board's decision.

Factual and Procedural Background

As is noted above, the appellant served on active military 
duty from August 1950 to March 1954.  The appellant's service 
medical records were received in January 1957.  They reflect 
that in February 1952, the appellant was treated for an 
episode of laryngitis and returned to duty.  In January 1953, 
the appellant was treated for an upper respiratory infection.  
Approximately two weeks after this treatment, the appellant's 
chest was reported to be clear.  

In August 1953, the appellant had complained of "chest and 
stomach trouble," and reported having a cold for two months.  
He underwent a radiographic chest examination after 
complaining of a chronic cough.  At that time, his lung 
fields were clear, and his heart, "great vessels," 
diaphragm, pleura and bony thorax were within normal limits.  
He was diagnosed to have probable mild chronic bronchitis.  
It was recommended that he stop smoking.    

In his March 1954 pre-separation report of medical history 
questionnaire, the appellant reported that he once had 
"whooping cough," but he denied having chronic or frequent 
colds, shortness of breath, pain or pressure in the chest, or 
a chronic cough.  The accompanying report of medical 
examination reflects that no complaints or abnormalities were 
noted of the nose, sinuses, lungs or chest.  The military 
medical examiner noted that the appellant was then qualified 
for further military service.  The appellant was assigned a 
PULHES physical profile "1" in each category. 

The appellant initially sought service connection for a 
claimed pulmonary disorder by application received in August 
1991.  In particular, he alleged that he had a "breathing 
problem" that disqualified him from reenlistment.    

Development of the claim included the receipt of a June 1965 
report by B.S.B., M.D. of the Harrison-Clarksburg West 
Virginia Health Department.  In his report, Dr. B.S.B. stated 
that the appellant had recently been examined by a mobile x-
ray unit and found to have an infiltrate in the right lower 
lung field.  There is no reference to the appellant's 
military service in this report.  Contemporaneous medical 
records and x-ray reports from J.D.H.W., M.D., J.K.S., M.D., 
K.A.L., M.D., N.L., M.D., reflect continued radiographic 
observation of lung infiltrate.  However, there are no 
references to the appellant's military service in these 
reports.  

In an April 1986 report of radiology authored by J.L.M., 
M.D., the appellant was diagnosed to have chronic bronchitis 
and emphysema of mild to moderate severity.  There is no 
reference to the appellant's military service in this report.  

In a November 1989 pulmonary function report conducted by 
J.B., M.D., the appellant was noted to have mild restrictive 
ventilatory impairment and severe obstructive ventilatory 
impairment.  It was noted that the appellant had smoked up to 
two packs of cigarettes per day for 40 years but that he had 
stopped three years previously.  It was also noted that the 
appellant had worked in a glass factory for nine years, on a 
refrigerator assembly line for 3 years, and as a brakeman for 
a railroad for 4 years.  There is no reference to the 
appellant's military service in this report.  

An August 1991 medical record authored by R.F.K, M.D., 
reflects that he had diagnosed the appellant to have severe 
chronic obstructive pulmonary disease with a component of 
reactive obstructive airways disease, and a right upper lobe 
pleural plaque consistent with exposure to asbestos.  The 
appellant was also noted to then have bronchitis.  There is 
no reference to the appellant's military service in this 
report.  In a separate letter to M.C.R., M.D., Dr. K. 
reiterated his findings, and noted that the appellant had an 
80 pack per year smoking history that had stopped about six 
years earlier.  There is no reference to the appellant's 
military service in this letter.  

In an August 1991 letter authored by M.C.R., M.D., the 
physician reported that he had treated the appellant since 
June 1982, and that the appellant had had lung problems 
throughout the period of treatment.  As did Dr. K., Dr. R. 
noted that the appellant had severe chronic obstructive 
pulmonary disease with a component of reactive obstructive 
airways disease, and a right upper lobe pleural plaque 
consistent with exposure to asbestos.  Dr. R. summarized his 
findings by noting that the appellant had "severe 
obstructive air flow with x-ray evidence of asbestosis."  
There is no reference to the appellant's military service in 
this report.  

Also in August 1991, the appellant underwent spirometric 
testing by J.A.B., M.D.  The appellant's diagnosed severe 
obstructive airflow limitation was confirmed.  Dr. B. noted 
that the appellant had smoked one to two packs of cigarettes 
per day for 37 years, and that he had worked in a glass 
factory for 9 years where he was exposed to asbestos.  There 
is no reference to the appellant's military service in this 
report.  

In December 1991, the National Personnel Records Center 
reported that it had caused a search to be made of records of 
the Walter Reed Army Medical Center for the period of 
September to October 1953 and located no records pertaining 
to the appellant.  It further reported that a search of the 
records of the Surgeon General had also uncovered no records 
pertaining to the appellant.  

By rating decision, dated in January 1992, service connection 
was denied for a lung disorder, including asbestosis.

With his June 1992 substantive appeal, the appellant 
proffered records of absences from his employment dated from 
May 1967 to August 1991, due to various pulmonary symptoms, 
including bronchitis, the flu and colds.  There are no 
references to the appellant's military service in these 
reports.  In a report dated in July 1982, the appellant was 
reported to have been diagnosed to have chronic obstructive 
pulmonary disease.  The diagnosis was confirmed in 
subsequently dated reports.  

In a separate undated report authored by M.R., M.D., it was 
noted that the appellant was unable to work from February to 
March 1983 because of chronic obstructive pulmonary disease 
as a complication of bronchitis.  Dr. R.'s subsequent reports 
confirm this diagnosis, but did not refer to any incident of 
the appellant's military service.  In a September 1992 
letter, Dr. R. reported that the appellant originally had 
bronchitis in 1952 and that he was denied reenlistment in 
1954.  He stated that he had episodic bronchitis since that 
time, and that the appellant retired in 1991 due to acute and 
chronic bronchitis.  

Also received were contemporaneous statements by D.H.L., 
M.D., in which the physician recommended in part that the 
appellant be assigned "inside work" because of a bronchial 
condition which the appellant was reported to have had for 
the previous three years.  There are no references to the 
appellant's military service in these reports.  

In February 1992, the appellant submitted a copy of an 
October 1991 radiology report authored by R.A.H.  The 
findings were noted to be consistent with asbestosis.  In the 
accompanying report of medical examination, it was noted that 
the appellant was employed by the "CNG Transmission 
Corp[oration]," and that the appellant had had 
pneumoconiosis for approximately nine months.  It was 
reported that the appellant also had pneumonia, pleurisy, and 
asthma, with onset dates as November 1996, November 1986, and 
June 1990, respectively.  There are no references to the 
appellant's military service in these reports.  

By statement received in July 1992, the appellant claimed 
that his lung disorder was the result of exposure to in-
service ionizing radiation exposure. 

At an October 1992  personal hearing before a hearing officer 
at the RO, the appellant reiterated that he was denied 
reenlistment in 1954 because of his lung condition.  He 
stated that he never smoked two pack of cigarettes per day as 
previously reported, but that he smoked not more than one 
pack per day.  He reported that he quit smoking cigarettes at 
some point between 1970 to 1975 and began smoking a pipe, and 
that he quit smoking altogether in 1982.  He stated that 
while serving on active military duty, he was assigned 
outside the Washington, D.C. area and lived in a tent, and 
that it was after this period that he developed bronchitis.  

The appellant testified that he first consulted Dr. K. about 
his lung problem within approximately one month of his 
discharge from active service, but that Dr. K.'s records were 
destroyed due to flooding.  He stated that he was treated by 
Dr. L. since 1965 for bronchitis, and that he was prescribed 
penicillin.  

The appellant's spouse testified that the appellant was 
refused reenlistment after presenting a x-ray, indicating 
that he had lung problems, taken several months after his 
discharge.  She reported that the military recruiter referred 
the appellant to Dr. E., and that the physician was deceased.  
She added that she recalled her husband being "sick" since 
their marriage in 1957.  The appellant's spouse stated that 
Dr. L. began treating the appellant in 1958, and that the 
physician was also deceased.  

In an October 1992 statement, N.M.C.R. reported that she had 
known the appellant all of his life, and that the appellant 
has been continually sick since his discharge from active 
service.  Also in an October 1992 statement, L.L. reported 
that she had known the appellant since 1955 and that he was 
sick at least 3 or 4 times per year due to respiratory 
problems.  The appellant's brother, C.C.C., reported that the 
appellant was exposed to "high levels of radiation" while 
in service.  

In March 1995, the appellant stated that he desired to remove 
the issue of asbestos exposure from consideration of his 
claim.  

In statements received in June 1993, the appellant reported 
that he participated in Operation UPSHOT KNOTHOLE in 1953 
while serving on active military duty.  An accompanying 
statement reflected that the appellant was a member of 
Battery A, Guided Missile Battalion.  In a June 1995 letter, 
the RO requested that the Defense Nuclear Agency (DNA) 
research its records to ascertain whether, and to what 
extent, the appellant was exposed to radiation during his 
active military service as reported.  

In an August 1995 letter, the DNA reported that it had 
verified that while the appellant was serving on active 
military duty, he was a member of Battery A, 36th Anti-
Aircraft Artillery Gun Battalion, stationed at Fort George C. 
Meade, Maryland, and that he participated in Operation UPSHOT 
KNOTHOLE in 1953.  Although it could not locate a record of 
radiation exposure pertaining to the appellant, it reported 
that based upon the appellant's military unit assignment in 
the exercise, the appellant would have received a probable 
dose of 2.200 rem gamma, and "virtually no potential for 
exposure to neutron radiation."  DNA further reported that 
the appellant's internal exposure potential was less than 
0.150 rem (fifty year) committed dose equivalent to the bone 
and to the lung. 

In October 1995, the appellant's claim and the information 
obtained from DNA were referred to VA's Under Secretary for 
Health for an opinion as to the relationship between exposure 
to ionizing radiation in service and the development of the 
claimed lung disability.  In a December 1995 report, S.H.M., 
M.D., M.P.H., stated that given the appellant's reported 
radiation dosage, it was unlikely that the appellant's 
chronic obstructive pulmonary disease could be attributed to 
exposure to ionizing radiation in service.  

By rating decision dated in January 1996, service connection 
for chronic obstructive pulmonary disease, for a chronic lung 
disability secondary to radiation exposure and for carcinoma 
of the skin and prostate secondary to radiation exposure was 
denied.  It was also noted that the appellant had withdrawn 
his claim of service connection for a chronic lung disability 
secondary to asbestos exposure.  

In February 1996, the RO received a statement from J.E.C., 
the appellant's brother.  Mr. J.E.C. reported that he was a 
retired Army senior non-commissioned officer, and that he 
disagreed with the DNA's report relative to the appellant's 
in-service exposure to radiation.  In particular, J.E.C. 
stated that the testing was not conducted as reported, and 
that he recalled no de-contamination was undertaken of the 
test subjects.  He opined that all participants received more 
radiation than reported, "due to the inaccuracy of the 
measuring equipment and the lack of training of the test 
monitors."  

Also of record is a report of a VA compensation and pension 
examination dated in March 1996.  The VA examiner's findings 
were based on a review of the medical records; the appellant 
was not physically examined.  The examiner stated that it was 
his opinion that, based on the appellant's relatively young 
age during service (21 years old at the time of separation) 
and the episodic nature of his respiratory complaints during 
service, COPD was not present during service.  The VA 
physician further stated that the earliest medical 
documentation of bronchopulmonary problems was a medical 
report was dated in February 1978.  The examiner opined that 
the appellant's current pulmonary condition was not 
etiologically related to his service.  With respect to 
radiation exposure, the VA physician observed that radiation 
exposure was associated with radiation pneumonitis and 
radiation fibrosis.  The examiner further stated that a 
standard text of pulmonary medicine did not list airway 
obstruction or COPD as complications of pulmonary radiation 
exposure.  The examiner concluded by stating that the 
appellant did not have pulmonary fibrosis and that his 
current respiratory problems were not caused by radiation 
exposure during service.

Occasioning the June 1997 joint motion before the Court that 
resulted in the  remand of this matter, the appellant 
submitted VA medical records dated in August 1983.  These 
records reflect that at that time, the appellant reported a 
history of radiation exposure while in service, and that he 
complained of a chronic intermittent cough with slight 
expectorant for about 15 to 20 years.  The medical 
certificate lists diagnoses of chronic bronchitis and 
"radiation exposure examination."  A report of chest 
radiograph reflects that an examiner noted "fibrotic changes 
in the right upper and lower pulmonary zones which may be 
[the] result of radiation.  No other abnormality [was] 
seen."  

In May 1999, the Board caused the appellant's claims folder 
to be examined by a VA medical expert.  Upon his review, 
P.K.R., M.D., Chief of the Pulmonary Section at a VA Medical 
Center, rendered the following observations and opinion:

1. The radiographic study conducted in August 
1953, several months after the appellant was 
exposed to radiation, resulted in negative 
findings; 

2. The dose of radiation exposure as reported was 
too small to cause acute radiation pneumonitis 
or "any recognizable dysfunction of the 
lungs;"

3. There was no data that radiation in the 
absence of acute radiation pneumonitis leads 
to chronic obstructive pulmonary disease, and 
the appellant had no clinical history of acute 
radiation pneumonitis while in service;  

4. The appellant's diagnosed severe airflow 
obstruction due to chronic bronchitis and 
emphysema was most likely related to cigarette 
smoking and occupational-industrial exposure 
subsequent to military service;

5. The linear fibrotic strands and apical pleural 
thickening on the right side was not related 
to radiation exposure or exposure to asbestos, 
but were chronic changes related to lung 
illness the appellant had in July 1965, 
suspected but not proven to be granulomatous 
inflammation, and further described by Dr. 
P.K.R. as being a "benign lesion," and;

6. The pulmonary function changes reported were 
primarily restrictive in patients with 
asbestosis, and almost never produced airflow 
obstruction in the absence of cigarette 
smoking or exposure to industrial pollutants, 
and that airflow obstruction in patients 
exposed to asbestos was due to some other 
factors, most commonly being cigarette 
smoking.  

In June 1999, the appellant through counsel was afforded an 
opportunity to review Dr. P.K.R.'s opinion, and offer any 
comment, argument or additional evidence.  In September 1999, 
the appellant's attorney submitted a response, which will be 
discussed in greater detail below.  In essence, citing Savage 
v. Gober, 10 Vet. App. 488 (1997), the appellant's attorney 
contended that the appellant had "continued to suffer from 
bronchitis since service".  The attorney referred to various 
medical reports concerning the appellant's bronchitis, the 
earliest of which was dated in 1977 over two decades after 
service.  The appellant's attorney also contended that 
various items of evidence in the record, in particular the 
1983 VAMC record, served to well ground the claim.  In 
addition, the appellant's attorney requested that this claim 
be remanded for further development of the evidence, to 
include physical examination of the appellant.  In so doing, 
the appellant's attorney discounted various medical opinions 
already of record.  The evidence does not indicate, and the 
appellant's attorney does not purport to be, a medical 
professional.

Relevant Law and Regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service. 38 U.S.C.A. §§ 1110, 1131 (West 1991).  The 
resolution of this issue must be considered on the basis of 
the places, types and circumstances of his service as shown 
by service records, the official history of each organization 
in which the claimant served, his medical records and all 
pertinent medical and lay evidence.  Determinations relative 
to service connection will be based on review of the entire 
evidence of record. 38 C.F.R. § 3.303(a) (1999).   

Service connection based on radiation exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods. See Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service connected specific to 
radiation-exposed veterans.  38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d) (1998).  Second, "radiogenic diseases" may be 
service connected pursuant to 38 C.F.R. § 3.311 (1998).  
Third, service connection may be granted under 38 C.F.R. § 
3.303(d) when it is established that the disease diagnosed 
after discharge is the result of exposure to ionizing 
radiation during active service.  See also Combee v. Brown, 
34 F.3d 1039 (Fed. Cir. 1994).

Well grounded claims

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined by the Court 
to be "one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible" in order meet the burden established in the 
statute.  Kandik v. Brown, 9 Vet. App. 434, 439 (1996); see 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The burden to submit 
evidence sufficient to render a claim well grounded is the 
claimant's, and the claimant's alone.  Epps v. Gober, 126 
F.3d 1464, 1469 (Fed.Cir. 1997).  

It has been observed that in Epps, the Federal Circuit Court 
of Appeals "definitively held that 'there is nothing in the 
text of [38 U.S.C.A] § 5107 to suggest that [] VA has a duty 
to assist a claimant until the claimant meets his or her 
burden'" of establishing a well-grounded claim before 
providing any assistance to the claimant."  Morton v. West, 
12 Vet. App. 477, 481 (1999) (emphasis added).   It was also 
noted that the claimant's burden to produce evidence to 
render a claim well grounded was a "condition precedent 
established by Congress" that neither VA nor the Court was 
free to ignore.  Morton, 12 Vet. App. at 485.    

In order for the appellant's claim to be well grounded, there 
must be presented competent evidence of a current disability; 
a disease or injury which was incurred in service, and a 
nexus between the disease or injury and the current 
disability. Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); see 
Watai v. Brown, 9 Vet. App. 441, 443 (1996).

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement. 
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden. Caluza, 7 Vet. App. at 504; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded. Meyer v. Brown, 9 Vet. App. 425, 429 
(1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Analysis

Having carefully reviewed all evidence of record and after 
consideration of the appellant's contentions, and for the 
reasons and bases which will be discussed in detail below, 
the Board finds that the claim of service connection for 
chronic obstructive pulmonary disease is not well grounded.  
The claim will be denied upon that basis.  

As an initial matter, the Board has carefully reviewed the 
June 1997 joint motion for remand, as approved by the Court, 
and finds nothing therein which indicates that the parties or 
the Court determined at that time that the appellant's claim 
was well grounded.  The appellant's attorney, in her 
September 1999 communication to the Board, did not indicate 
that the claim had previously been determined to be well 
grounded but rather contended that certain evidence, in 
particular the counterdesignated 1983 VAMC records, now 
served to make the claim well grounded.

As noted above, the appellant in essence has raised three 
contentions: (1) that his lung disorder was incurred as a 
result of in-service exposure to radiation and that the 
disorder should therefore be presumed to have been incurred 
in service; (2) that his lung disorder has continuously 
manifested symptoms since his discharge from military service 
and that it should therefore be service connection based upon 
its continuous symptomatology; and (3) that the lung disorder 
has been linked on a direct basis to some other incident of 
his military service.  The Board will address these 
contentions, in term, in light of the law and regulations, in 
particular those pertaining to well grounded claims.


Radiation exposure

The appellant contends that his chronic obstructive pulmonary 
disease was incurred as a result of in-service exposure to 
radiation occasioned by his participation in Operation 
UPSHOT-KNOTHOLE.  

The Board begins its analysis by noting that pursuant to the 
1984 Veterans Dioxin and Radiation Exposure Compensation 
Standards Act, Public Law No. 98-542, VA enacted section 
3.311b of title 38, Code of Federal Regulations, and 
established a standard for review of claims based on 
radiation exposure providing that if a veteran was exposed to 
ionizing radiation due to atmospheric nuclear testing, and 
developed a radiogenic disease which manifested within the 
specified time period, the case would be referred to the VA 
Under Secretary for Benefits (formerly the VA Chief Benefits 
Director) for review.

Effective May 1, 1988, Public Law 100-321, the Radiation- 
Exposed Veterans Compensation Act of 1988, amended former 38 
U.S.C.A. § 312 (now 38 U.S.C.A. § 1112(c) (West 1991)) and 
elevated the regulatory criteria now found at 38 C.F.R. § 
3.309(d) (1998) to a legal statutory presumption of service 
connection.

As noted above, in Ramey v. Brown, 9 Vet. App. 40, 44 (1996) 
(citing Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994)) 
the Court held that service connection for disabilities 
claimed to be due to ionizing radiation exposure during 
service can be accomplished in three ways.  First, service 
connection for the claimed disorder could be established if 
it were shown that the disease were one of 15 types of cancer 
which will be presumptively service-connected by statute.  
See 38 U.S.C.A. 
§ 1112(c)(2)(A)-(O) (West 1991); 38 C.F.R. § 3.309(d) (1999).

Second, 38 C.F.R. § 3.311(b)(2) (1999) provides a list of 
diseases which will be service connected provided that 
certain conditions specified therein and pertaining to 
radiation exposure, are met.  Under 38 C.F.R. § 
3.311(a)(4)(i) and (ii)(1999), the veteran is not required to 
produce evidence substantiating in-service radiation exposure 
if information in the service records is consistent with the 
claim of in-service exposure and if presence or absence at 
the site of radiation exposure is not established by service 
records, presence at the site will be conceded.

Thirdly, direct service connection can be established by 
showing that the disease was incurred in or aggravated by 
radiation exposure during service, which includes the 
"difficult burden of tracing causation to a condition or 
event during service."  See Combee, supra.  

With regard to the first avenue, it is noted that chronic 
obstructive pulmonary disease is not one of the 15 "types of 
cancer" warranting presumptive service connection under 38 
U.S.C.A. § 1112(c)(2)(A) (West 1991) and 38 C.F.R. 
§ 3.309(d)(2)(i) (1999).  Therefore, the presumptive 
provisions do not apply in this case.

With regard to the second avenue, it is noted that § 
3.311(b)(1) requires the following three criteria to be met: 
(i) Exposure to ionizing radiation as a result of the 
appellant's participation in the atmospheric testing of 
nuclear weapons, including participation in Operation UPSHOT-
KNOTHOLE for the period March 17, 1953, through June 20, 
1953; (ii) subsequent development of a radiogenic disease; 
and (iii) the first manifestation of said disease within the 
period specified in paragraph (b)(5) of this section. 38 
C.F.R. § 3.311(b)(1) (1998).  Only when these 3 criteria are 
met can the claim be referred for further consideration in 
accordance with paragraph (c) of that section. 38 C.F.R. § 
3.311(b)(1) (1999).

For purposes of § 3.311, the term "radiogenic disease" 
means a disease that may be induced by ionizing radiation. 38 
C.F.R. § 3.311(b)(2) (1999).  A radiation-exposed veteran is 
one who participated in a radiation-risk activity during 
service.  The evidence of record reflects that during service 
the appellant participated in radiation risk-activity during 
Operation UPSHOT-KNOTHOLE as a member of a battalion combat 
team.  However, because chronic obstructive pulmonary disease 
is not a radiogenic disease, 38 C.F.R. § 3.311(b)(2), 
notwithstanding his participation in radiation risk-activity 
of Operation UPSHOT-KNOTHOLE, the provisions for presumptive 
service connection under 38 C.F.R. § 3.311 have not been met.

With respect to the third avenue, see Combee, for the reasons 
and bases discussed below the Board has concluded there has 
been presented no competent medical nexus evidence which 
supports the proposition that the appellant's current 
pulmonary disability is related to exposure to radiation 
during service.

As is noted above, in order to well ground his claim, the 
appellant has proffered an August 1983 report of radiographic 
examination that reported "fibrotic changes" were then 
found in the right upper and lower pulmonary zones.  The 
examiner reported that these changes "may be the result of 
radiation."

In ascertaining whether a claim is well grounded, a proffered 
medical opinion should be viewed in its full context, and not 
characterized solely by the medical professional's choice of 
words.  See Lee v. Brown, 10 Vet. App. 336, 339 (1997).    
Examination of the exact language used by the medical care 
provider is not, in and of itself, necessarily determinative 
in this regard.  Id.  Instead, inquiry must be made into the 
nature of the expressed opinion, the clinical data used to 
formulate the opinion, its rationale, or any other factors 
that would give it substance.  Bloom v. West, 12 Vet. App. 
185 (1999).  The source of the physician's opinion, the 
extent of the physician's expertise, and the physician's 
report of the development of the claimed disorder and the 
rationale for the expressed opinion may also be addressed in 
determining the well groundedness of a claim.  Id.

In Bloom, the Court found a widow's claim for dependency and 
indemnity compensation not well grounded where the veteran, a 
former prisoner of war, died from pneumonia as a consequent 
of renal failure.  At the time of the veteran's death, 
service connection was in effect for post-traumatic stress 
disorder.  Among other evidence, the widow submitted a 
statement from the veteran's treating physician who opined 
that the veteran's "time as a prisoner of war could have 
precipitated the initial development of his lung condition."  
In finding that the physician's statement was speculative and 
insufficient to well-ground the claim, the Court noted that 
the physician provided no clinical support or other rationale 
for his opinion and there was nothing otherwise in the record 
that would "give it substance."  In the Court's words, 
because the physician's opinion "sits by itself, unsupported 
and 
unexplained, . . . his opinion is purely speculative."  
Bloom, 12 Vet. App. at 187.

Initially examining the nature of the physician's statement, 
the use of the qualifying term "may" also may be construed 
to mean "may not."  See Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992); see also Warren v. Brown, 6 Vet. App. 4, 6 
(1993).  In this respect, the radiologist's choice of "may" 
in an of itself does not serve to well ground the claim.  

Moreover, due consideration of the full context of the 
opinion does not render the claim well grounded.  The Board 
notes in this regard that there is no evidence, either in the 
context of this examination or in contemporaneous documents, 
that the examiner was aware of the appellant's history or 
that he reviewed the appellant's claims folder.  In 
particular, the tenor of the appellant's reported history on 
the accompanying August 3, 1983 medical certificate suggests 
that the physician was proceeding solely from the factual 
account as provided by the appellant himself. 
In this respect, a physician's opinion is only as valid as 
its factual basis.  See e.g., Swann v. Brown, 5 Vet. App. 
229, 233 (1993); (medical opinion based solely or in large 
measure on a veteran's reported medical history will not be 
probative to disposition of claim if the objective evidence 
does not corroborate the reported medical history); see also 
Leshore v. Brown, 8 Vet. App. 406, 409 (1995);  Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In short, there is 
nothing beyond the use of the qualifying "may" that adds 
substance to the radiologist's opinion, and it is therefore 
insufficient to render this claim plausible.  

The Board has also carefully considered the statements of the 
appellant's brothers, C.C.C. and J.E.C.  As is noted above, 
the former opined that the appellant was exposed to "high 
levels of radiation" while in service, and the latter opined 
that the report of the DNA was inaccurate, as the reporting 
data as to radiation exposure of the participants was 
generally faulty.  However, there is no evidence to the 
effect that these individuals are competent to discuss 
radiation levels or to medically link the appellant's 
disorder to radiation exposure during service.  Lay 
assertions of medical causation cannot constitute evidence to 
render a claim well grounded under 38 U.S.C.A. § 5107(a).  
Moreover, the record is devoid of any evidence that these 
individuals are competent to offer opinions as to radiation 
dose exposure or other scientific or technical information 
and their lay observations do not serve to make the claim 
well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Cf. Cromley v. Brown, 7 Vet. App. 376, 379 (1995); 
Boeck v. Brown, 6 Vet. App. 14, 16 (1993); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Fluker v. Brown, 5 Vet. App. 
296, 299 (1993)  (All holding that the opinions of those 
medically untrained as to medical questions are without 
probative value.).  

Continuity of symptomatology

In her September 1999 communication to the Board, the 
appellant's attorney in essence contended that he had 
bronchitis continually after service.  In support of that 
contention she referred to medical reports starting in 1977, 
approximately 23 years after he left service.

The Board has carefully considered the appellant's contention 
with regard to the continuity of his symptoms.  In Savage v. 
Gober, 10 Vet. App. 488 (1997) the Court held in relevant 
part that a claim may be well grounded based on application 
of the rule for chronicity and continuity of symptomatology, 
presently set forth in 38 C.F.R. § 3.303(b) (1999).  The 
Court held that the chronicity provision applies where there 
is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such the condition.  Savage, 10 Vet. App. at 497-98. That 
evidence must be medical, unless it relates to a condition 
that the Court has indicated may be attested to by lay 
observation. Id.  If the chronicity provision does not apply, 
a claim may still be well grounded or reopened on the basis 
of 38 C.F.R. § 3.303(b) "if the condition is observed during 
service or any applicable presumption period, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology."  Id. at 498.

In the submission to the Board of September 1999, the 
appellant's attorney cited to the Court's decision in Savage, 
contending that "competent evidence of a chronic disease in 
service, and present manifestations of the same disease 
qualify [the] individual for compensation based on 
chronicity."  The appellant's contention as to the meaning 
of Savage in this respect is without merit, because the 
reading as to its precedent is incomplete.  As was recently 
stated by the Court, the Savage decision:

". . . . clearly held that 38 C.F.R. § 3.303 
does not relieve the appellant of his burden of 
providing a medical nexus.  Rather, a claimant 
diagnosed with a chronic condition must still 
provide a medical nexus between his current 
condition and the putative continuous 
symptomatology.  Until the appellant presents 
competent medical evidence to provide a 
relationship between his current disability and 
either an in-service injury or his continuous 
symptomatology, his claim cannot be considered 
well grounded."

Voerth v. West, No. 95-904 (U.S. Vet. App. October 15, 1999).

The Board notes treatment for laryngitis and an upper 
respiratory infection in February 1952 and January 1953, 
respectively.  On these occasions, the appellant was returned 
to duty.  As is alluded to above, an August 1953 radiographic 
examination revealed that the appellant's lungs, diaphragm 
and pleura were normal.  Although the appellant was diagnosed 
to have "probable" mild chronic bronchitis at that time, 
there is no other evidence in the appellant's service medical 
records to indicate that the disorder was in fact chronic.  
Most probative to the appellant's contention of the presence 
of a chronic disorder in service, his separation physical 
examination is devoid of any mention of any complaint, sign, 
symptom, or diagnosis of any lung disorder.  As is alluded to 
above, the appellant's PULHES profile was a "1" in each 
category, including "P," and is therefore indicative of the 
appellant's high level of physical capacity and stamina.  
Odiorne, supra.  Further, as noted above, there is no 
objective evidence of a chronic pulmonary disease until well 
into the 1970s, over two decades after service.

The appellant's attorney in essence contends that the 
appellant had a chronic lung disability during service and 
continually thereafter.  A diagnosis of chronic disease 
during service and thereafter involves a medical 
determination, and neither the appellant and/or his attorney 
are competent to opine in this regard.  Cromley v. Brown, 7 
Vet. App. 376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 
492, 495 (1992).  Thus, evidence of a chronic disorder in 
service has not been produced, and there has not been 
obtained competent medical evidence of a nexus between any 
in-service symptomatology and the appellant's current lung 
disorder.  

The appellant contended in his February 1992 Notice of 
Disagreement that he was prohibited from reenlistment a few 
months after his March 1954 separation from active service 
due to lung problems.  Although there is no objective 
evidence of this, the Board must accept this statement as 
true for the limited purpose of ascertaining whether the 
claim is well grounded.  See King v. Brown, 5 Vet. App. 19, 
21 (1993).   However, the appellant's recollection of what he 
was informed by military medical personnel as to his 
disability cannot serve to well ground the claim.  See 
Robinette v. Brown, 8 Vet. App. 69 (1995).  Robinette stands 
for the proposition that lay evidence of what a physician 
said is not competent to show the presence of a nexus between 
a current disorder and incidents of service.  The connection 
between what a physician said and the layman's account of 
what the physician purportedly said, filtered as it was 
through a layman's sensibilities, is simply too attenuated 
and inherently unreliable to constitute "medical" evidence. 
Id at. 74.

The Board is also aware that Dr. R. reported that the 
appellant had been denied reenlistment in 1954.  This report 
appears to have been based exclusively on the appellant's 
self-reports.  Evidence which is simply information recorded 
by a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute competent 
medical evidence.  See LeShore v. Brown, 8 Vet. App. 406 
(1995).  Dr. R. did not opine that the veteran's current 
disability was related to his service and indeed 
characterized the bronchitis as "episodic".

Although the appellant's spouse reported that his attempt to 
reenlist was accompanied by a referral to a pulmonary 
specialist and a x-ray that disqualified him, she reported 
that the specialist (Dr. E.) was deceased.  Moreover, the 
Board finds that the appellant's spouse's report of the 
medical import of the 1953 radiographic study is far too 
attenuated in view of the passage of time and lack of 
specificity to warrant further inquiry.  See Robinette, 8 
Vet. App. at 80; Carbino v. Gober, 10 Vet. App. 507, 510 
(1997); Beausoleil v. Brown, 8 Vet. App. 459, 464-465 (1996). 

The record thus does not indicate the presence of a chronic 
disorder in service, merely by the notation of "probable 
chronic" in the service medical records and there is no 
evidence to suggest that the service medical records as 
obtained are incomplete or inaccurate.  See 38 C.F.R. 
§ 3.304(b)(1999)["For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word 'chronic.'"  See Cahall v. Brown, 7 Vet. 
App. 232, 236 (1994).

In particular, the competent medical evidence of record 
reflects that it was beginning in 1967 that the appellant 
manifested relatively continuous cold-like symptoms.  Dr. 
R.'s September 1992 letter, reporting that the appellant 
originally had bronchitis in 1952, does not reveal the basis 
of the physician's observation, apart from the appellant's 
subjectively reported history.  See Leshore, supra.  
Juxtaposing Dr. R.'s report with the contemporaneous report 
of Dr. D.H.L., the Board notes that the appellant's bronchial 
condition had then been present for three years, or 
approximately since the late 1980's.  With regard to both of 
these medical reports, neither places the onset of the 
appellant's disorder within one year of his separation from 
active duty, nor links the disorder to any incident of 
military service beyond that of the appellant's subjective 
report.  

The appellant's claim of entitlement to service connection 
based upon the provisions of 38 C.F.R. § 3.303(b) pertaining 
to chronicity and continuity of symptomatology is not 
therefore well grounded.

Direct service connection

The Board now addresses the issue of whether a grant of 
service connection for  chronic obstructive pulmonary disease 
may be appropriate on a "direct" basis, i.e., apart from 
the provisions pertaining to radiation exposure, chronic 
disorders and those manifesting continuous symptomatology.  

The Board observes initially that the appellant contended 
that in its July 1998 consideration of this matter, the RO 
had not adjudicated this aspect of the appellant's claim.  
However, examination of pages one through two of the 
Supplemental Statement of the Case, dated July 30, 1998, 
clearly reflect that the issue of direct service connection 
was considered and rejected by the RO.

As to that issue, the Board finds that the appellant has not 
submitted a well-grounded claim of entitlement to service 
connection for chronic obstructive pulmonary disease.  In 
essence, the appellant contends that his currently diagnosed 
pulmonary disability is related to his service.  The 
appellant has, however, submitted no medical nexus evidence 
in support of that contention.

Service medical records reflect some respiratory problems 
during service, a negative separation physical examination, 
and no objective evidence of pulmonary disability for two 
decades thereafter.  There is a current pulmonary diagnosis.  

The medical evidence has been discussed in detail above in 
the context of the appellant's other two main contentions, 
that his pulmonary disability is related to radiation 
exposure during service and that he had a chronic pulmonary 
disability which began during service and existed continually 
thereafter.  As discussed above, the Board has identified no 
medical evidence, including the 1983 VA radiology report, 
which serves as a nexus between his current disability and 
service.  

In the September 1999 communication to the Board, the 
appellant's attorney in essence contended that the appellant 
had a chronic pulmonary disease during service which is 
related to his current disability.  As indicated above, 
however, the attorney's lay opinion as to medical matters 
cannot serve to make the claim well grounded.  See Espiritu 
v. Derwinski, 2 Vet. App. 492, 494-5 (1994).

The Board emphasizes that in finding the appellant's claim to 
be not well grounded, it has only examined the evidence 
submitted in support of the claim and presumed it to be 
credible for the limited purpose of ascertaining the 
plausibility of the appellant's claim.  King, supra.  
However, the Board also notes that all of the other medical 
reports of record are devoid of any mention of any incident 
of the appellant's military service as a cause of the 
appellant's pulmonary disorder.  Although in his recent 
submission, the appellant has argued that beginning with the 
1977 record of Dr. L., the appellant has manifested 
continuous symptoms of his disorder, the record does not 
evidence a linkage between the in-service treatment and the 
ultimate diagnosis of the disorder.  

Additional considerations

The June 1997 joint motion for remand, as adopted by the 
Court, specifically instructs the Board to "discuss the 
applicability of the 'benefit of the doubt' principle, 
38 U.S.C. §  5107(b) . . .[citing Gilbert v. Derwinski, 1 
Vet. App. at 59]".
The benefit of the doubt rule does not come into play until a 
claim is determined to be well grounded and is therefore 
inapplicable in this case.  See Gilbert, 1 Vet. App. at 55.

The appellant has raised several contentions with regard to 
the VA medical 
examinations conducted throughout the course of this matter.  
In particular, the appellant contends that the examinations 
were conducted without review of the claims folder, and that 
he requests a further examination.  However, the Board has 
not considered the results of the examination reports in this 
decision.  In essence, the claim is being denied because the 
appellant has not furnished evidence sufficient to render the 
claim well-grounded.  The various VA reports and opinions, 
although considered by the Board as is required by statute, 
see 38 U.S.C.A. § 7104(a), have not been discussed in the 
analysis section above because the Board's focus was no well 
groundedness of the claim, rather than weighing the evidence, 
which cannot take place until after the claim is well 
grounded.  See Gilbert, supra.

Moreover, and most significantly because the appellant's 
claim is not well grounded, VA is not obligated to perform an 
examination, or indeed accord him any assistance in the 
development of the claim.  See Morton, supra.  

The appellant's attorney has reported being informed by RO 
personnel that the August 1983 radiographic examination 
report was not relevant to this case, without a basis in 
medical science, and that this assessment therefore violates 
the Court's holding in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) [Holding that in its decisions, VA may not rely upon 
its own unsubstantiated medical opinion.].  See also Allday 
v. Brown, 7 Vet. App. 517 (1995).  However, a review of the 
July 1998 Supplemental Statement of the Case in this matter 
clearly reveals that the RO found the August 1983 
radiologist's opinion not sufficient to well ground the claim 
for the same reason as does the Board by this decision.  

The appellant has contended that "some" of his medical 
records were destroyed in the 1973 fire at the National 
Personnel Records Center, and that VA therefore has a 
heightened obligation to assist him in the development of 
this claim.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).

The record reflects that in September 1991, the RO 
ascertained that had the appellant's service medical records 
been retained by the National Personnel Records Center, the 
records would have been stored in an area damaged by a 1973 
fire at that facility.  However, the Board notes that VA 
first received what appears to be the appellant's original 
service medical records in January 1957.  There is no 
indication that other service medical records existed which 
were not then forwarded to VA.  Moreover, as is noted above, 
in December 1991 inquiry was made of the Walter Reed Army 
Medical Center, (located near the situs of the appellant's 
military installation while on active duty, Fort Meade, 
Maryland) and the Office of the Surgeon General.  Both of 
these entities reported that they had no records pertaining 
to the appellant.  

In her September 1999 communication to the Board, the 
appellant's attorney requested the Board, if the claim is not 
well grounded, to "determine whether the RO followed the [VA 
Adjudication Procedure Manual] M21-1 procedures" 
[purportedly relating to the development of a claim by VA 
before such is determined to be well grounded.  However, the 
Board is bound by the Court's precedential decision in 
Morton, 12 Vet. App. at 481-5, which found such M21-1 manual 
provisions "in direct contravention of the command of 
38 U.S.C. § 5107."  Id. at 485.  As a result of Morton, all 
M21-1 provisions referred to therein were rescinded by VA.  
The Board accordingly cannot, and will not, further address 
this contention.

Finally, the appellant contends that he should be advised of 
the specific evidence necessary to render this claim 
plausible.  However, the obligation to advise a claimant of 
the necessity for obtaining evidence to well ground a claim 
only arises in this context if the claimant has notified VA 
of the possible existence of information which would render 
his claim plausible.  See, e.g.,Voerth, supra, [Observing 
that when VA wrote to physician, reported by the claimant to 
have rendered treatment that would produce new and material 
evidence, VA "went beyond its statutory duty," and "not 
only satisfied its duty, but went beyond what is 
required."].  In this case, the Board finds no such 
information; further inquiry in this regard is not warranted.  
See Beausoleil and Robinette, supra.


ORDER

A well-grounded claim of entitlement to service connection 
for chronic obstructive pulmonary disease not having been 
presented, the benefit sought on appeal is denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 
  The "PULHES" profile reflects the overall physical and psychiatric condition of the veteran on a scale of 1 
(high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness 
for retention in the military service.  The "P" stands for "physical capacity or stamina;" the "U' indicates 
"upper extremities;" the "L" is indicative of the "lower extremities;" the "H" reflects the state of the 
veteran's "hearing and ear;" the "E" is indicative of the veteran's eyes; and the "S" stands for psychiatric 
condition.  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992). 

  The Board notes that in his February 1992 notice of disagreement, the appellant reported that he was denied 
reenlistment "a few months" after his discharge from military service.  
  The Board notes that Operation UPSHOT-KNOTHOLE was conducted during the period March 17 
through June 20, 1953.  See 38 C.F.R. § 3.309(d)(3)(iv)(I)(1999).
  The Board notes in passing that when last examined by military authorities at the time of his separation, the 
appellant was specifically deemed to be physically qualified for further service.

